DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 have been allowed.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Castorena Martinez et al. USP 11,061,120.  Castorena Martinez discloses a system and methods are described for calibrating one sensor with respect to another. A method includes: determining a depth-motion vector using a first sensor; determining an optical-motion vector using a second sensor; and calibrating the first sensor with respect to the second sensor by minimizing a cost function that evaluates a distance between the depth-motion and optical-motion vectors.
Castorena Martinez discloses via figure 1:

    PNG
    media_image1.png
    1012
    645
    media_image1.png
    Greyscale

Castorena Martinez discloses via figure 4:

    PNG
    media_image2.png
    590
    769
    media_image2.png
    Greyscale










Castorena Martinez discloses via figure 3:

    PNG
    media_image3.png
    340
    558
    media_image3.png
    Greyscale


Castorena Martinez discloses via figure 2:

    PNG
    media_image4.png
    996
    746
    media_image4.png
    Greyscale

In regard to claims 1 and 16, Castorena Martinez taken either individually or in combination with other prior art of record fails to teach or render obvious a method/system for robotically aligning a target to an equipped vehicle for calibration of a sensor on the equipped vehicle, said method comprising: maneuvering an equipped vehicle onto a vehicle support stand, where the equipped vehicle includes a sensor and is stationarily disposed on the vehicle support stand; moving a target held by a robotic manipulator into a calibration position for calibration of the sensor based on an established known position of the equipped vehicle on the vehicle support stand; wherein the robotic manipulator is moveable longitudinally relative to the longitudinal axis of the equipped vehicle on the vehicle support stand, and wherein the robotic manipulator includes a multi-axis robotic arm with said robotic arm configured to hold said target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wheeler et al. (U.S. patent 10,436,885) discloses a system calibrates one or more sensors mounted to an autonomous vehicle. From the one or more sensors, the system identifies a primary sensor and a secondary sensor. The system determines a reference angle for the primary sensor, and based on that reference angle for the primary sensor, a scan-start time representing a start of a scan and a scan-end time representing an end of a scan. The system receives, from the primary sensor, a primary set of scan data recorded from the scan-start time to the scan-end time. The system receives, from the secondary sensor, a secondary set of sensor data recorded from the scan-start time to the scan-end time. The system calibrates the primary and secondary sensors by determining a relative transform for transforming points between the first set of scan data and the second set of scan data.


Preston et al. (U.S. patent 7,337,650) discloses a vehicle sensor system consisting of video, radar, ultrasonic or laser sensors, oriented to obtain a 360 degree view around the vehicle for the purpose of developing a situation or scene awareness. The sensors may or may not have overlapping field of views, or support the same applications, but data will be shared by all. Orientation of the sensor to the vehicle body coordinates is critical in order to accurately assess threat and respond. This system describes methods based on measuring force and rotation on each sensor and computing a dynamic alignment to first each other, then second to the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667